           IN THE UNITED STATES DISTRICT COURT FOR THE
                  SOUTHERN DISTRICT OF ALABAMA
                        NORTHERN DIVISION

                                          )
BURKE’S MECHANICAL, INC.,                 )
                                          )
      Plaintiff,                          )
                                          )
vs.                                       ) CIVIL ACTION NO. 2:18-0486-CG-N
                                          )
IBERVILLE INSULATIONS, LLC,               )
                                          )
      Defendant.                          )

                                      ORDER

      Counsel for the Defendant notified the court that this action has settled.

Accordingly, it is ORDERED that all claims in the above-styled action are

DISMISSED WITH PREJUDICE subject to the right of any party to reinstate the

action within thirty (30) days of the date of this order should the settlement

agreement not be consummated.

      DONE and ORDERED this 2nd day of April, 2020.



                                      /s/ Callie V. S. Granade
                                     SENIOR UNITED STATES DISTRICT JUDGE
